296 F.2d 219
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ARGENTUM MINING COMPANY OF NEVADA, Respondent.
No. 17253.
United States Court of Appeals Ninth Circuit.
November 8, 1961.

Stuart Rothman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Melvin Pollack and Vincent W. Bradley, Attys., for the N. L. R. B., Washington, D. C., for petitioner.
No appearance for respondent.
Before POPE and JERTBERG, Circuit Judges, and JAMES M. CARTER, District Judge.
PER CURIAM.


1
This case is before the court on petition of the National Labor Relations Board to enforce its order issued against respondent on October 25, 1960, following the usual proceedings under Section 10 (e) of the National Labor Relations Act as amended (61 Stat. 136, 29 U.S.C.A. § 151 et seq.) The Board's decision and order are reported at 129 N.L.R.B. No. 53.


2
This court has jurisdiction of the proceedings, unfair labor practices having occurred near Mina, Nevada, where respondent is engaged in the mining and milling of silver ore. The Board found that respondent violated Section 8(a) (3) and (1) of the Act by discharging nine employees because they signed cards authorizing the International Union of Hod Carriers and Common Laborers, Local Union No. 169, and the International Union of Operating Engineers, Local Union No. 12, jointly to represent them for purposes of collective bargaining.


3
We have examined the proceedings before the trial examiner of the Board and before the Board. The record as a whole discloses that the Board's findings are supported by substantial evidence.


4
The petition for enforcement of the Board's order is granted.